Citation Nr: 1214309	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  11-17 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for arteriosclerotic heart disease.

4.  Entitlement to service connection for a psychiatric disorder to include anxiety and posttraumatic stress disorder. 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  

The Veteran, who is the appellant, served on active duty from December 1951 to February 1954, including service in the Republic of Korea.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In December 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the Veteran's file.

In March 2012, the Veteran requested a copy of the hearing transcript, as well as an opportunity to make corrections to any errors found.  A copy of the transcript was sent and the Board granted a 30-day extension of time in which to file any corrections.  To date, such corrections have not been submitted.  However, any potential corrections would not affect the present disposition of this matter, and the Board will proceed.  Any corrections submitted hereafter will be incorporated in the record.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  




REMAND

In December 2011, the Veteran stated that he suffers from psychiatric symptoms of anxiety and possible posttraumatic stress disorder related to his service in the Korea where he performed duties as an Air Traffic Controller.  In light of the testimony, the Veteran amended his theory of service connection for COPD, hypertension, and arteriosclerotic heart disease to include as secondary to a psychiatric disorder.  

As the claim of service connection for a psychiatric disorder is inextricably intertwined with the claims on appeal here, the claim should be adjudicated in conjunction with the current claims.

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance on the claim of service connection for a psychiatric disorder to include anxiety and posttraumatic stress disorder.  Then develop the claim as necessary and adjudicate the claim, applying 38 C.F.R. § 3.304(f).  

2.  If service connection for a psychiatric disorder is established, then adjudicate the claims of service connection for COPD, hypertension, and heart disease, including secondary service connection.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


